 1   ERIN RADEKIN
     Attorney at Law
 2   California State Bar Number 214964
     1001 G Street, Suite 107
 3   Sacramento, CA 95814
      (916) 504-3931
 4

 5   Attorney for Defendant
     Charles Head
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10                                                    )   Case Nos. 2:08-CR-093 KJM
     United States of America,                        )             2:08-CR-116 KJM
11                                                    )
                     Plaintiff,                       )   STIPULATION AND PROTECTIVE
12                                                    )   ORDER BETWEEN THE UNITED
            vs.                                       )   STATES AND CHARLES HEAD
13                                                    )
     Charles Head,                                    )
14                                                    )
                     Defendant.                       )
15                                                    )
                                                      )
16
                                              STIPULATION
17
            1.       On December 17, 2019, the Court appointed attorney Erin Radekin for the
18
     limited purpose of representing Defendant, Charles Head (hereinafter “the defendant” or
19
     “defendant”), in managing discovery dissemination. The defendant is currently a prisoner being
20
     supervised by the Bureau of Prisons at FCI Cumberland.             In order to ensure the earliest
21
     reasonably feasible production of discovery to the defendant in a format mutually agreeable to
22
     the parties, the parties ask that the Court approve the following stipulation of the parties.
23
            2.       Defense counsel agrees to be bound by the existing protective orders governing
24
     discovery in cases 08-CR-00093 KJM (ECF No. 895, 1647) and 08-CR-00116 KJM (ECF No.
25   491, 896).



                                                      -1-
 1          3.        Upon approval of this stipulation by this Court, Ms. Radekin may obtain a copy

 2   of the partially redacted discovery in Case Nos. 08-CR-00093 KJM and 08-CR-00116 KJM

 3   from defense counsel Daniel Olsen.
            4.        Upon approval of this stipulation by this Court, Ms. Radekin may also obtain any
 4
     other copies of the discovery in Mr. Olsen’s possession from Mr. Olsen. Pursuant to the
 5
     existing protective orders, however, Ms. Radekin may not disseminate those copies to the
 6
     defendant or any other party, except upon further modification of the protective orders by order
 7
     of this Court.
 8
            5.        Pursuant to this stipulation and order, defense counsel may, as defense counsel
 9
     deems necessary, provide the partially redacted discovery and deliver it to defendant Head at
10
     FCI Cumberland pursuant to the following terms, which are identical to the terms agreed to
11
     previously by Mr. Olsen and Mr. Charles Head:
12          6.        Plaintiff United States of America, by and through its counsel of record, and
13   defendant Charles Head, by and through his limited appointment counsel of record, hereby
14   stipulate, agree, and jointly request that the Court enter a Protective Order in this case restricting

15   the use and dissemination of certain materials containing personal identifying information of

16   real persons and other confidential information of victims, witnesses and third parties.

17          7.        This stipulation and order pertains to the partially redacted discovery from cases

18
     08-CR-00093 KJM and 08-CR-00116 KJM that was inspected by the United States Attorney’s
     Office on October 17, 2018 (hereafter, collectively known as "the discovery").
19
            8.        Defense counsel may provide defendant Charles Head with a partially redacted
20
     copy of the discovery while he is incarcerated at the Bureau of Prisons with the following
21
     conditions:
22
                   a. The discovery must be stored in an electronic format compliant with the Bureau
23
                      of Prisons' approved forms of storage media.
24
                   b. Defense counsel shall confirm with the Bureau of Prisons that the discovery is
25
                      stored by the Bureau of Prisons personnel, and not defendant, while not in use.



                                                      -2-
 1               c. Defense counsel shall confirm with the Bureau of Prisons staff that the computer

 2                  used to view the discovery is not connected to any printer or internet connection.

 3               d. Defense counsel shall confirm with the Bureau of Prisons staff that the computer
                    used by defendant to view the discovery has appropriate restrictions, the purpose
 4
                    of which are intended to prevent dissemination of the discovery, including but
 5
                    not limited to the prevention of printing and emailing.
 6
                 e. Defense counsel shall confirm with the Bureau of Prisons that no inmate other
 7
                    than Charles Head will have access to the discovery and will provide a copy of
 8
                    this protective order to the Bureau of Prisons.
 9
                 f. The defendant’s review of the material will be subject to the policies and
10
                    procedures of the Bureau of Prisons. This stipulation and order does not confer
11
                    upon the defendant any special privileges, including with regard to the timing
12                  and duration of his access to the discovery.
13               g. At the conclusion of all post-conviction litigation in case numbers 08-CR-116
14                  KJM, and 08-CR-093 KJM, or upon release of the defendant from the Bureau of

15                  Prisons, whichever comes first, defense counsel shall seek the return of the

16                  electronic media containing the discovery from the Bureau of Prisons or confirm

17                  that it has been destroyed by the Bureau of Prisons.

18
            9.      Upon reasonable requests of the defendant, defense counsel may send defendant,
     while in prison, hard copies of documents within the discovery that defendant specifies by
19
     discovery page number under the following conditions:
20
                 a. Any hardcopy pages from the discovery provided to defendant shall be redacted
21
                    to obscure all credit card numbers, dates of birth, social security numbers,
22
                    witness contact information, email addresses, license numbers, and financial
23
                    account numbers (hereinafter, collectively known as "personal information").
24
                    The personal information to be redacted on hardcopy pages does not include the
25
                    addresses of any properties which were involved in the financing and real estate



                                                     -3-
 1                   programs that were the subject matter of the investigation in cases 08-CR-00093

 2                   KJM and 08-CR-00116 KJM. If an email address needs to be redacted on a

 3                   hardcopy page, a sufficient portion of email address to the left of the "@" symbol
                     may remain unredacted such that the author and/or recipient of the email can be
 4
                     identified if the name of that person is not otherwise obvious.
 5
                  b. Defense counsel will inscribe the following notation on each page of discovery
 6
                     provided to defendant in hardcopy format: “U.S. Government Property; May Not
 7
                     Be Used Without U.S. Government Permission.”
 8
            10.      Defendant agrees to the following terms and conditions:
 9
                  a. Defendant shall not use the discovery for any illegal or improper activities.
10
                  b. While viewing the discovery on the computer under control of the Bureau of
11
                     Prisons, defendant shall not write down, keep in written or recorded form of any
12                   type, including code, memorize, or transmit to any person any of the personal
13                   information contained in the discovery, including but not limited to, dates of
14                   birth, full or partial Social Security numbers, driver’s license numbers, taxpayer

15                   identification numbers, credit card and debit card numbers, bank account

16                   numbers, and addresses that are not the addresses of properties involved in the

17                   financing and real estate programs that were the subject matter of the

18
                     investigation in cases 08-CR-00093 KJM and 08-CR-00116 KJM..
                  c. Defendant shall not make any efforts to disseminate the discovery.
19
            11.      To the extent that defendant needs to attach redacted pages of the discovery as
20
     exhibits to any legal pleadings involved in post-conviction relief efforts in case number 08-CR-
21
     00116 KJM, defendant must either:
22
                  a. File the redacted pages under seal, the sealing of which may be opposed by the
23
                     government, and if such opposition is successful or the Court otherwise denies
24
                     the sealing, the redacted pages may be filed on the public docket; or
25




                                                      -4-
 1                b. Obtain a modification to the existing protective orders by: 1) motion or 2)

 2                    stipulation and order; or

 3                c. Obtain written permission from the government by referencing the page numbers
                      of the redacted discovery sought to be attached. The government agrees to act in
 4
                      good faith in promptly granting such permission. If the government denies such
 5
                      permission, the government will specify what additional redaction is required
 6
                      beyond paragraph 6(a) above, or describe the reasons for the denial.
 7
           12. The government and defendant Head reserve the right to seek future modification of this
 8
              order from the Court, including but not limited to, in order to address concerns of, or
 9
              rule changes by, the Bureau of Prisons.
10
                                       Defendant's Acknowledgment
11
              I have reviewed this addendum and the existing protective orders and I agree to be
12   bound by their terms. Furthermore, I understand and agree that the discovery and information
13   therein may only be used in connection with the litigation of case numbers 08-CR-116 KJM and
14   08-CR-

15   ///

16   ///

17   ///

18

19

20

21

22

23

24

25




                                                        -5-
 1   093 KJM and for no other purpose, and that an unauthorized use of the discovery may constitute

 2   a violation of law and/or contempt of court.

 3

 4   Date: January 23, 2020                                /s/ Charles Head
                                                          CHARLES HEAD
 5                                                        (original retained in file)
 6   IT IS SO STIPULATED:

 7

 8
     DATED: January 23, 2020                              McGREGOR W. SCOTT
                                                          United States Attorney
 9
                                                          /s/ Michael Anderson
10                                                        Michael Anderson
                                                          Assistant U.S. Attorney
11

12   DATED: January 23, 2020                              /s/ Erin Radekin
                                                          Erin Radekin
13
                                                          Attorney for Charles Head
14

15

16
                                                ORDER
17
            IT IS SO ORDERED on January 31, 2020.
18

19

20

21

22

23

24

25




                                                    -6-
